

113 HR 3916 IH: Promoting Rural Broadband Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3916IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Kilmer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to promote the expansion of spectrum-based services to exceptionally hard-to-serve populations in unserved and underserved geographic locations.1.Short titleThis Act may be cited as the Promoting Rural Broadband Act of 2014.2.Promotion of spectrum-based services in unserved and underserved locationsSection 309(j)(4) of the Communications Act of 1934 (47 U.S.C. 309(j)(4)) is amended—(1)in subparagraph (E), by striking and at the end;(2)in subparagraph (F), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(G)promote the expansion of spectrum-based services to exceptionally hard-to-serve populations in unserved and underserved geographic locations..